Citation Nr: 0030174	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-31 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served on active duty from November 1988 to 
January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claims for service connection for a left knee 
disorder or for a back disorder.

In June 1996, the Board remanded this case for an additional 
search for relevant medical records and for the RO to provide 
the appellant with a summary of the applicable laws and 
regulations concerning new and material evidence claims.  The 
RO has completed the necessary development requested herein.  
The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  In June 1992, the RO issued a rating decision that 
continued the denial of the veteran's claims for service 
connection for a left knee disorder and for a back disorder.  
Notice of this decision was sent to the veteran in the 
following month, July 1972.  Although he was provided his 
appellate rights, the veteran did not perfect his appeal of 
this decision.

2.  Evidence associated with the record since the RO's since 
the June 1992 rating decision is not so significant that it 
must be considered along with all the evidence of record in 
order to fairly decide the merits of the veteran's claim for 
service connection for a left knee disorder.

3.  Evidence associated with the record since the RO's since 
the June 1992 rating decision is not so significant that it 
must be considered along with all the evidence of record in 
order to fairly decide the merits of the veteran's claim for 
service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The June 1992 rating decision of the RO denying service 
connection for a left knee disorder and for a back disorder 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the RO's June 1992 rating 
decision denying service connection for a left knee disorder 
is not new and material, and the veteran's claim for service 
connection for a left knee disorder has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  Evidence received since the RO's June 1992 rating 
decision denying service connection for a back disorder is 
not new and material, and the veteran's claim for service 
connection for a back disorder has not been reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (1999).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1999).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1999).

Furthermore, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens. See Jensen v. 
Brown, 4 Vet. App. 304 (1993).  Absent a finding of an 
increase in severity of the preexisting condition, the 
veteran is not entitled to the presumption of aggravation. 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be some new evidence that 
contributes to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must first determine whether the evidence 
submitted by the claimant is new and material.  If new and 
material evidence has been presented, the claim is reopened 
and VA may evaluate the merits of the claim after ensuring 
that the duty to assist under 38 U.S.C.§ 5107(b) has been 
fulfilled. 

II.  Analysis

Review of the appellant's claims herein requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The appellant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d) and 20. 302(a).

A.  Whether New and Material Evidence has been Submitted 
to Reopen a Claim of Entitlement to Service Connection 
for a Left Knee Disorder.

The last final denial of the veteran's claim of service 
connection for a left knee disorder was by the RO's rating 
decision dated in June 1992.  The veteran was notified of 
that decision by letter dated the following month, July 1992.  
However, the veteran failed to perfect his appeal of this 
decision, and it became final. 38 U.S.C.A. § 7105(c) (West 
1991).

The basis for the RO's June 1992 rating decision denying 
entitlement to service connection for the veteran's left knee 
disorder was that the veteran had a pre-existing left knee 
disorder which was not shown to have been aggravated during 
his active duty service.  Accordingly, the veteran had failed 
to show the incurrence or aggravation of a left knee disorder 
in service. 
 
In this case, the Board will consider whether evidence 
submitted since the RO's June 1992 rating decision is new and 
material to reopen the claim.  Since the June 1992 rating 
decision, the veteran has submitted essentially only two 
types of evidence: (1) lay evidence consisting of statements 
from the veteran, and 
(2) numerous medical records of treatment, dated from October 
1991 through September 1996, from the North Florida Medical 
Center and the North Broward Medical Center.

i. Lay Statements

The veteran's own lay statements are not new because they 
merely repeat claims already decided by the RO.  
Specifically, the veteran has re-alleged that that he 
incurred or aggravated a left knee disorder during his active 
duty service.  This allegation, however, was previously 
considered by the RO herein.  Specifically, a statement from 
the veteran, received back in February 1992, alleged that he 
had slipped and tumbled down two flights of concrete stairs 
injuring his left leg and low back.  Therefore, the Board 
concludes that the lay statements in support of veteran's 
claim to reopen are merely cumulative, and not new. 

The statements of the veteran also provide no medical 
evidence to indicate that his current left knee disorder was 
incurred or aggravated beyond the normal course of this 
condition during the veteran's active duty service.  Although 
he is competent to testify as to observable symptoms, the 
veteran, as a lay person, is not competent to provide 
evidence requiring medical expertise. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. West, 10 
Vet. App. at 495; see also Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  Thus, while lay statements and testimony are 
competent to establish the occurrence of an injury, they are 
not competent to provide a medical diagnosis of the veteran's 
condition during service, or the etiology of his current 
disorder.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 
468 (1993) (an appellant's own recitations of her medical 
history do not constitute new and material evidence 
sufficient to reopen her claim when this account has already 
been rejected by VA).  

ii. Post Service Medical Evidence

The veteran has also submitted post service medical records, 
dated from October 1991, in support of his attempt to reopen.  
The portion of these records that were not before the RO when 
it last denied the veteran's claim for service connection for 
a left knee disorder isconsidered "new" evidence.  The Board 
now considers whether the identified evidence is "material" 
in the sense of bearing directly and substantially upon the 
issue at hand, or the specific matter under consideration in 
this case, i.e. whether the veteran suffers from a left knee 
disorder, which was incurred in or aggravated beyond the 
normal course of this condition during the veteran's active 
duty service.

After a thorough review of the veteran's claims file, the 
Board concludes that none of the newly submitted medical 
evidence is material to the issues at hand herein.  The newly 
submitted medical evidence consists primarily of records 
reflecting facts that were before the RO at the time of its 
June 1992 decision and which do not relate to the issue at 
hand.  Although the records show treatment for left knee pain 
and discomfort, there is no medical opinion attributing this 
condition to any inservice injury or aggravation.  Thus, 
there is no new medical evidence showing that this condition 
was aggravated beyond the natural progress of the condition 
during the veteran's active duty service.  Medical records 
describing the veteran's current condition are not material 
to the issue of incurrence or aggravation during service and 
are not sufficient to reopen a claim for service connection 
based on new and material evidence.  Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Chavarria v. Brown, 5 Vet. App. 
468 (1993) (an appellant's own recitations of her medical 
history do not constitute new and material evidence 
sufficient to reopen her claim when this account has already 
been rejected by VA).

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the June 1992 RO 
rating decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The RO's June 1992 rating decision denying service connection 
for a left knee disorder remains final.  See Hodge v. West, 
155 F.3d 1356 (1998); 38 U.S.C.A. §§ 5108, 7105(c)(West 
1991); 38 C.F.R. § 3.156 (1999).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claims, but is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156 (1999).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

The Board notes that during the course of this appeal, the 
veteran alleged having received treatment from J. Buran, M.D. 
of Col-Les Orthopedic Associates, P.C.  In response to the 
RO's request, these parties indicated that the requested 
records were no longer available.  

The Board also notes that its prior remand requested that the 
RO attempt to obtain the veteran's Chapter 31 vocational 
rehabilitation folder and associate it with the veteran's 
claims folder.  A report of contact, dated in July 1999, 
noted, however, that no counseling folder was ever developed 
as the veteran was found not eligible for vocational 
rehabilitation.

B.  Whether New and Material Evidence has been Submitted 
to Reopen a Claim of Entitlement to Service Connection 
for a Back Disorder.

As noted above, the RO issued a rating decision in June 1992 
that denied the veteran's claim for service connection for a 
back disorder.  The veteran was notified of this decision in 
July 1992.  He did not file an appeal of this decision, and 
it became final.  38 U.S.C.A. § 7105(c) (West 1991).  

The specified basis for the disallowance of the veteran's 
claim for service connection for a back disorder was that 
there was no inservice incurrence or aggravation of this 
condition.  Accordingly, the specific matter under 
consideration in this case is whether the veteran incurred or 
aggravated a chronic back disorder during his active duty 
service. 

i.  Lay Statements

During the development of his claim, the veteran submitted 
statements that he incurred a back disorder as a result of an 
inservice injury he sustained falling down two flights of 
stairs.  After a thorough review of the veteran's various 
statements herein, the Board concludes that this additional 
evidence is merely cumulative of evidence previously 
considered.  In this regard, the veteran's current 
allegations essentially repeat the prior claim considered by 
the RO in its July 1992 decision, i.e., that he incurred a 
back disorder secondary to an inservice fall.  Therefore, the 
Board concludes that the veteran's statements are merely 
cumulative, and not new.  While lay testimony and statements 
are competent to establish the occurrence of an injury, they 
are not competent to provide a medical diagnosis of the 
veteran's condition during service, or the etiology of his 
current disorder.  

ii.  Post Service Medical Evidence

In regards to the post service medical evidence submitted by 
the veteran, and not in the veteran's claims file at the time 
of the RO's June 1992 rating decision, the Board concludes 
that this evidence is "new."  Therefore, the Board now 
considers whether the identified evidence is "material," 
i.e. bearing directly and substantively upon the specific 
matter under consideration and so significant that it must be 
considered in order to fairly decide the merits of the claim.  

After reviewing the newly submitted post service medical 
evidence of record, the Board concludes that there is no 
medical evidence suggestive of a nexus between the veteran's 
current back disorder and any inservice disease or injury. 
Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's 
own recitations of her medical history do not constitute new 
and material evidence sufficient to reopen her claim when 
this account has already been rejected by VA).  Accordingly, 
the veteran has not submitted any medical evidence material 
to the issue at hand, i.e., the incurrence or aggravation of 
a back disorder during active duty service.

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the RO's June 1992 
rating decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The RO's June 1992 decision denying service connection for a 
back disorder remains final.  See 38 C.F.R. § 3.156 (1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claims, but is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156 (1999).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).






	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a left knee 
disorder, that benefit remains denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a back 
disorder, that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

